Citation Nr: 0122100	
Decision Date: 09/06/01    Archive Date: 09/12/01	

DOCKET NO.  00-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), which denied the veteran 
entitlement to specially adapted housing or a special home 
adaptation grant.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Service connection is in effect for residuals of a 
massive right hemiplegia as a residual of a left temporal 
lobe contusion due to trauma, rated 100 percent disabling; 
loss of skull, both tables, with brain injury and residuals 
of a left craniectomy, rated 80 percent disabling; chronic 
brain syndrome due to brain trauma with great impairment of 
social and industrial adjustment, rated 70 percent disabling.  
The veteran has a combined disability of 100 percent and is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(i).  

3.  The veteran's service-connected disabilities do not 
result in blindness or loss of use of a lower extremity.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5103(A) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.809, 3.809a 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law eliminates 
the well-grounded claim requirement and requires the 
Secretary to provide additional assistance in developing all 
facts pertinent to a claim for benefits under Title 38 of the 
United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA examination in connection with his current 
claim.  The RO has collected all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  There is no indication in the record that there 
is any additional evidence that has not been associated with 
the claims file.  The Board finds the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the VCAA, See 
Bernard v. Brown, 4 Vet. App. 384 (1993), because VA has 
satisfied its duties to notify and assist the veteran in this 
case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran contends that he is entitled to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, or alternatively, a home adaptation grant, 
because he has little or no use of his right hand as well as 
loss of use of his right leg, precluding locomotion without 
the aid of a cane and brace.  

In this case the medical evidence of record shows that while 
in service the veteran sustained a severe head injury when he 
fell from a moving truck.  He was rendered unconscious with a 
dilated fixed pupil.  He received emergency care including a 
tracheostomy, was transferred to a private medical facility 
where he underwent an arteriogram followed by a craniotomy.  
The craniotomy revealed a severely contused left temporal 
lobe with multiple hematomas present, which necessitated 
amputation of the left temporal lobe.  When initially 
examined by VA in December 1968 he was noted to use crutches 
and to complain that he could not use his right arm. He 
reported using his left hand exclusively in order to dress 
and undress.  He came into the examining room with slow steps 
but was able to walk without using the crutch in his right 
hand and stand without support.  There was an indication of a 
visual field defect in the left upper nasal quadrant.  The 
pupil of the left eye was irregular, dilated and reaction to 
light was minimal.  There was considerable spasticity of the 
flexor muscles of the elbow and right wrist as well as the 
flexor tendon of the right fingers.  There was loss of use of 
the left upper extremity because of the spasticity of the 
flexor muscle of the wrist and finger.  There was 
considerable atrophy of intrinsic muscles of the right hand.  
Examination of the right lower extremity revealed fair to 
good muscle power.  Deep tendon reflexes were hyperactive.  
There was good range of motion of the left lower extremity.  

When examined by VA in December 1973 spastic reflexes were 
present in the right with tremors of the hand.  The veteran 
was able to extend the right fingers slowly to a horizontal 
level but dorsiflexion of the hand could not be done and his 
fist would not dorsiflex with fingers in a grip position.  
There was stiffness of the right leg and the veteran did not 
bend it at the knee when walking.  The veteran's examiner 
noted that motor function of the right extremities had 
improved some.  

Right hand grip was described as fairly good on VA 
neurological examination in September 1978.  The hand was 
however noted to be flexed at the wrist.  It was stated that 
the veteran was able to walk with a Canadian cane, however, 
his gait, due to massive hemiplegia, remained difficult.  
There was no impairment of the visual fields.  There were no 
functional deficits of any joint of the lower extremities, 
any sections of the spine, or any joint of the upper 
extremities.  The veteran was able to walk on toes and heels 
and squat without any difficulty, and to reach his toes 
without any difficulty.  

VA clinical notes dated in March 1994 describe the veteran as 
ambulatory with a Canadian crutch.  He was noted on physical 
examination to have weakness in the upper and lower 
extremities due to past brain surgery.  

On a VA peripheral nerve examination in June 2000 it was 
recorded that the veteran had been referred because of 
residual right hemiparesis resulting from a serious head 
injury.  It was observed that initially the veteran was told 
by his physicians that he could never talk or walk again.  
However, with physical therapy he was able to walk with a 
cane when he recovered.  The examiner reported that at 
present the veteran was left with right hemiparesis, which 
caused him to switch his writing to his left hand.  On 
neurological examination there was no gross peripheral visual 
field defect and pupils were equal at three millimeters.  
Motor power of the extremities showed that he had fair grip 
power of his hands and dorsiflexion of his wrist.  He had 
fair abduction and extension of his arms, with strength being 
4 to 4/5.  He had slight restriction in extension of the arm.  
There was fair flexion of his thighs and fair extension of 
his legs as well as dorsiflexion of his ankles, with strength 
being 5/5.  The veteran was slow in fine rapid movements of 
the fingers and had difficulty controlling his right fingers.  
Sensory examination was intact to stimulation over the 
extremities.  Deep tendon reflexes showed plus one biceps and 
triceps jerks, plus three to four knee jerks on both sides.  
The veteran withdrew his feet on plantar stimulation.  The 
veteran was found to be able to walk with a cane, with 
limping on the right leg and partial right foot drop.  He 
used a right short leg brace during walking but could walk 
without it albeit with a right foot limp due to partial right 
footdrop.  The examiner concluded that the veteran has 
residual right hemiparesis with difficulty using the right 
hand, especially on fine skill activities, as well as 
difficulty with his gait due to partial right footdrop.  He 
observed that the veteran walked with the aid of a cane and a 
right short leg brace.  

Service connection is in effect for residuals of a massive 
right hemiplegia as the residual of a left temporal lobe 
contusion due to trauma, rated 100 percent disabling; loss of 
skull, both tables, with brain injury and residuals of a left 
craniectomy, rated 80 percent disabling; and chronic brain 
syndrome due to brain trauma with great impairment of social 
and industrial adjustment, rated 70 percent disabling.  The 
veteran has a combined disability of 100 percent and is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(i).  

Specially Adapted Housing.  

The appellant has requested a certificate of eligibility for 
assistance in acquiring specially adapted housing.  A 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
moveable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefore."  
38 U.S.C.A. § 2101(a).  Assistance in acquiring specially 
adapted housing may be extended to a veteran who is entitled 
to compensation for permanent and total disability due to:  

(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or

(3) the loss or loss of use of one lower extremity together 
with residuals of organic disease or injury, which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or

(4) the loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809(b).  

The phrase "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809.  

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (2000).  The determination will 
be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of a lower 
extremity by three and one-half inches or more.  Also 
considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

Review of the clinical evidence summarized above reveals that 
the veteran since his service injury has gradually improved 
functionally to the point that he is currently ambulatory 
with the use of a Canadian cane and right short leg brace.  A 
VA examination in June 2000 indicated that his ambulation 
without the brace is feasible, albeit with a limp.  On this 
examination the veteran while demonstrating some difficulty 
in raising his right arm, was able to do so.  Moreover, grip 
strength was adequate and motor strength was 4 to 5/5.  The 
veteran exhibits difficulty in controlling the fingers of his 
right hand as well as a right-sided limp.  However, the 
veteran is capable of operating a motor vehicle, is able to 
dress and undress and has exhibited good range of motion of 
his extremities in most planes.  There is no evidence of any 
ankylosis.  While the veteran has residual right hemiparesis 
due to his service-connected disabilities, the residuals are 
not shown to create functional impairment of any extremity of 
such severity as to equate to loss of use.  

In essence, the Board finds that the veteran's disabilities 
do not meet the requirements to receive assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a).  The Board acknowledges that the veteran uses a 
Canadian cane for ambulation and has partial right footdrop, 
for which he uses a short leg brace.  However, the evidence 
does not show the veteran has actual loss of use of one or 
both of his lower extremities due to his service-connected 
disabilities, such that he would be equally well served by an 
amputation stump at the site of election below either knee 
with the use of a suitable prosthesis.  See 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.  

Although the veteran is in receipt of a total disability 
rating, his particular combination of disabilities does not 
fit within the specific requirements set forth in 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809.  In other words, the record 
indicates that service connection is not in effect for any of 
the four disability combinations listed at 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(b).  Since the evidence shows 
that the permanent and total disability evaluation was not 
due to one of the disability combinations listed, the 
preponderance of the evidence is against the claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.  

Special Home Adaptation Grant

When entitlement to specially adapted housing is not 
established, a veteran may qualify for a special home 
adaptation grant under the provisions of 38 U.S.C.A. 
§ 2101(b).  Assistance in acquiring special home adaptations 
is available to a veteran who does not qualify for specially 
adapted housing under 38 U.S.C.A. § 2101(a), but who is 
entitled to compensation for permanent and total disability 
which is due to blindness in both eyes with visual acuity of 
5/200 or less, or includes the anatomical loss or loss of use 
of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

Here the veteran has made no allegation with regard to 
blindness, nor does the evidence demonstrate blindness in 
either eye.  With respect to the loss of use of both hands, 
as noted above, while the veteran demonstrates diminished 
function in his right hand, especially with activities 
involving use of his fingers, such impairment does not equate 
to loss of use; and the veteran's left hand is normal.  As 
such, the requirement for a certificate of eligibility for 
assistance in acquiring necessary special home adaptations 
are also not satisfied.  

For the reasons cited above, the Board finds that the 
veteran's claim for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or a home adaptation grant must be denied.  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

